Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/19 has been considered by the examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  Lee et. al. (US 2018/0270784).

Regarding Claims 13 and 19, Lee et al teaches a method for use in a network node of providing network assistance for positioning measurements (See Lee figure 8), the method comprising:
transmitting network assistance information to a wireless device, the network assistance information for assisting the wireless device in performing Observed Time Difference Of Arrival (OTDOA) (See Lee [0091] [0132] Fig. 8 S810), the network assistance information comprising: a list of reference cells; a list of neighbor cells (See Lee [0091] [0132] Fig. 8 S810 [0133] assistance information contents);
a rule for terminating Reference Signal Time Difference (RSTD) measurements (See Lee  [110]-[114] predefined rules); and
receiving a report that provides the RSTD measurements from the wireless device (See Lee Fig. 8 S830 [0132] The terminal may report the measurement value to a location server [S830]).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0270784) in view of Lee-2017 (US 20170171857).
Regarding Claims 16 and 22, Lee et al does not disclose the report includes a quality of the RSTD measurements.  
Lee-2017 teaches the report includes a quality of the RSTD measurements (See Lee [0105 “..the UE may report the specific RSTD measurement.  When each RSTD measurement is reported, its quality may also be reported…”).  
.

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0270784) in view of Suzuki; Takashi et al.	US 20120315890 A1.
Regarding Claim 17 and 23, Lee et al does not teach the report includes an indication that the rule for terminating RSTD measurements was satisfied.
Suzuki teaches wherein the report includes an indication that the rule for terminating RSTD measurements was satisfied (See Suzuki [0045] the UE 105 can indicate MDT reporting as an establishment cause when one or more of the configured reporting criteria are satisfied and the UE 105 initiates RRC connection establishment).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Lee et al to include the noted teachings of Lee et. al., in order to configure a commercial UE for MDT testing (Suzuki [0027]).

Allowable Subject Matter
Claims 14-15, 20-21, 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  

These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Closest prior art Suzuki; Takashi et al. US 20120315890 A1 and Stern-Berkowitz et al (US 2011/0039577) teach the rule for terminating RSTD measurements indicates terminating RSTD measurements after taking RSTD measurements having a least a first pre-determined quality (X)
(See Stern-Berkowitz [0067] sufficient quality; See Suzuki [0043] As such, and as described in greater detail below, MDT measurement configuration in the 3GPP communication system 100 can include deactivation conditions, such as measurement duration and signal strength or quality threshold values.)  where Suzuki teaches measurement duration rule but not a measurement number and quality rule.
Claims 15 and 21 depend on claims 14 and 20 and also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647